IN THE DISTRICT COURT OF APPEAL
SHARON PERKINS,                      FIRST DISTRICT, STATE OF FLORIDA

      Appellant,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
v.                                   DISPOSITION THEREOF IF FILED

STATE OF FLORIDA,                    CASE NO. 1D14-3416
DEPARTMENT OF
EDUCATION,

      Appellee.


_____________________________/

Opinion filed May 1, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Marie A. Mattox, Tallahassee, for Appellant.

John S. Derr and Christopher Todd Owen of Quintairos, Prieto, Wood & Boyer,
P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.
                              1